DISMISS; and Opinion Filed July 10, 2014.




                                              S
                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00846-CV

                               IN RE CHELSEA DAVIS, Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-01240

                              MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Fillmore
                                   Opinion by Justice Fillmore
       The filing fee in this case is past due. By postcard dated June 27, 2014, and order dated

June 30, 2014, we directed relator to pay the filing fee in the above case on or before July 7,

2014 and expressly cautioned relator that failure to do so would result in dismissal of her petition

without further notice. To date, relator has not paid the filing fee or otherwise communicated

with the Court regarding the status of this original proceeding. Accordingly, we dismiss the

petition. See TEX. R. APP. P. 42.3(b), (c).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE

140846F.P05